Citation Nr: 0637797	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  05-21 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.  He died in September 2003.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in August 
2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

In connection with this appeal the appellant testified at a 
hearing before a Decision Review Officer at the RO in 
February 2005; a transcript of that hearing is associated 
with the claims file.  The Board notes that the appellant 
requested a video-conference hearing before a Veterans Law 
Judge in her July 2005 substantive appeal (VA Form 9) and 
such was scheduled for September 2006; however, she did not 
appear for the hearing.  Therefore, the appellant's request 
for a Board hearing is considered withdrawn.  38 C.F.R. §§ 
20.702(d), (e), 20.704(d), (e) (2006).

For good cause shown, namely the appellant's advanced age, 
her motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).    Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

During his lifetime, the veteran was service-connected for 
the following disabilities: residuals of cold weather injury 
with peripheral vascular disease of the left lower extremity, 
evaluated as 40 percent disabling; residuals of cold weather 
injury with peripheral vascular disease of the right lower 
extremity, evaluated as 40 percent disabling; tinnitus, 
evaluated as 10 percent disabling; and, bilateral hearing 
loss, evaluated as noncompensably disabling.  

The veteran's death certificate reflects that the immediate 
cause of his death was Parkinson's disease with other 
significant conditions of hypertension and coronary artery 
disease contributing to his death, but not resulting in the 
underlying cause of his death. 

The appellant contends that the veteran's service-connected 
peripheral vascular disease of the bilateral lower 
extremities created circulation problems that led to his 
heart conditions, which ultimately contributed to his death.  
As such, she claims that service connection is warranted for 
the cause of the veteran's death. 

The evidence of record reflects that the veteran was 
hospitalized at Memorial Hospital from September 4, 2003, to 
September 17, 2003, prior to his death on September 23, 2003, 
at a nursing home.  There is an X-ray report, a cardiology 
consultation, and a Physician Attestation Report from 
Memorial Hospital of record; however, there do not appear to 
be complete records from this facility for the period that 
the veteran was hospitalized.  Therefore, the Board finds 
that a remand is necessary in order to obtain any outstanding 
records from Memorial Hospital. 

Additionally, while the veteran's death certificate, signed 
by Dr. Newswanger, reflects Parkinson's disease as the 
principal cause of death, with hypertension and coronary 
artery disease as contributing conditions, Dr. Newswanger 
indicated in an April 2005 statement that, after he had 
reviewed the record, it was his opinion that the proximal 
cause of the veteran's death was his myocardial infarction 
and pneumonia.  Additionally, in July 2004, Dr. Ramachandra, 
the physician who conducted the cardiology consultation at 
Memorial Hospital, indicated that the veteran's medical 
condition of acute myocardial infarction and pneumonia was 
related to eight diffuse atherosclerosis and peripheral 
vascular disease.  Therefore, the Board finds that a remand 
is necessary in order to obtain a medical opinion regarding 
whether the veteran's service-connected peripheral vascular 
disease of the bilateral lower extremities contributed to the 
cause of his death.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be requested to 
submit an Authorization and Consent to 
Release Information to VA form for records 
from Memorial Hospital.  Thereafter, 
records regarding the veteran's September 
2003 hospitalization from such facility 
should be obtained.  A response, negative 
or positive, should be associated with the 
claims file.

2.  After the above development has been 
completed and all obtained records are 
associated with the claims file, the record 
should be forwarded to a physician with the 
appropriate expertise to determine if the 
veteran's service-connected peripheral 
vascular disease contributed to his death.  
The physician is instructed to review the 
claims file and he or she should indicate in 
writing that such records have been 
reviewed.  Thereafter, the physician is 
requested to provide an opinion as to the 
likelihood of the following: 

(a)	Is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent) that the veteran's 
service-connected peripheral 
vascular disease singly or 
jointly with some other 
condition, was the immediate or 
underlying cause of death or 
etiologically related thereto?

(b)	Is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent) that the veteran's 
service-connected peripheral 
vascular disease contributed 
substantially or materially to 
his death?

(c)	Is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent) that the veteran's 
service-connected peripheral 
vascular disease combined with 
other disorders to cause his 
death?

(d)	Is it more likely than not 
(i.e., probability greater than 
50 percent), at least as likely 
as not (i.e., probability of 
50 percent), or less likely than 
not (i.e., probability less than 
50 percent) that the veteran's 
service-connected peripheral 
vascular disease aided or lent 
assistance to the production of 
his death? 

The reviewing physician should offer his 
or her reason or basis for the opinions, 
to include, when appropriate, citing to 
the medical evidence in the claims file 
that supported the conclusions.

3.  After completing the above, the 
appellant's claim should be 
readjudicated, based on the entirety of 
the evidence.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

